DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2022.

Priority
Claims 1-12 and 19-20 are deemed to have an effective filing date of July 20, 2019.
Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-profile” in claim 12 is a relative term which renders the claim indefinite. The term “low-profile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2010/0179627 to Floyd et al. (hereinafter referred to as “Floyd”).
Floyd is directed to an implantable medical electrical lead connectable to an electrical header of an implantable medical device (e.g., title and abstract: medical lead termination sleeve for implantable medical devices), the electrical lead (e.g., Fig. 5 and paragraph [0055]: implantable medical lead assembly is shown in Figs. 5A-C), comprising: a lead body extending from a proximal end to a distal end (e.g., Fig. 5, 10a and paragraph [0055]: lead body 10a is disposed between a proximal connector 80 and a distally disposed strip electrode array 40); at least one electrode disposed at the distal end of the lead body (e.g., Fig. 5, electrode array 40); a lead terminal disposed at the proximal end of the lead body and configured to couple the lead to the electrical header (e.g., Figs. 5-7, lead terminal is the end of the lead 10a and paragraph [0060]: base .

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2003/0073348 to Ries et al. (hereinafter referred to as “Ries”).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd as applied to claim 1 above, and further in view of US Patent Application Publication No. 2020/0338354 to Bolea et al. (hereinafter referred to as “Bolea”), the article entitled Silicone Hardness and Shore Durometer by Jehbco Silicones (hereinafter referred to as “ the Jehbco Silicones article”), and the article entitled Improvement of Silicone Rubber Properties by addition of nano-SiO2 particles by Lianfeng et al. (hereinafter referred to as “the Lianfeng article”) .
With respect to claims 2-4, Floyd discloses the electrical lead of claim 1, but does not expressly disclose that a hardness of the first elastic polymer is greater than a 2 particles from 25 Shore A up to 50A (e.g., abstract and Fig. 4 (D) under Results and Discussion). That is, the Lianfeng article teaches that the hardness of second elastic polymer of Floyd can be from 30A to 50A. Accordingly, one of ordinary skill in the medical arts would have recognized that the hardness of the outer band or sleeve of a medical lead is greater than the hardness of a silicone filler made from room temperature vulcanizing silicone in view of the teachings of Bolea, the Jehbco Silicones .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd as applied to claim 1 above, and further in view of the article entitled Everything You Need To Know About Liquid Silicone Rubber (hereinafter referred to as “the LSR article”).
With respect to claim 5, Floyd discloses the electrical lead of claim 1, wherein the second elastic polymer is a liquid silicone rubber (e.g., paragraph [0060]: the internal volume of the proximal connector 80 is backfilled with a filler adhesive (room temperature vulcanizing silicone) that is injected using a backfill hole and thus, necessarily is a liquid silicone rubber), but does not expressly disclose that the silicone which forms the flexible strain relief sleeve is liquid. However, the LSR article teaches that LSR is very versatile in the elastomer industry including medical devices (e.g., first paragraph on page 1 and first paragraph on page 2 of the LSR article), and that high-consistency silicone or rubber (Google Dictionary definition of silicone: polymers attached to silicon atoms that are used to make rubber and plastics “silicone rubber”) can be used to make a molded implantable medical product (e.g., page 2, second to last paragraph of the LSR article). Accordingly, one of ordinary skill in the art would 
As to claim 6, Floyd discloses the electrical lead of claim 1, wherein the second elastic polymer is a liquid silicone rubber (see above), but does not expressly disclose that the first elastic polymer is a high consistency rubber. However, the LSR article teaches that medical devices can be made from a high consistency silicone or rubber. Accordingly, in the absence of criticality, one of ordinary skill in the art would have modified the silicone of Floyd’s strain relief sleeve to be a high consistency rubber in view of the teachings of the LSR article that one can mold and shape it to make medical devices, and because the combination would have yielded predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd as applied to claim 1 above, and further in view of US Patent No. 5,366,496 to Dahl et al. (hereinafter referred to as “Dahl”) and the article entitled How Coefficient of Friction Changes by Jehbco Silicones (hereinafter referred to as “the coefficient article”).
 Floyd discloses the electrical lead of claim 1, but does not expressly disclose that a coefficient of friction of the second elastic polymer is lower than a coefficient of friction for the first elastic polymer. Dahl teaches, in a related art: body implantable cardioversion/defibrillator device, that ribs are slightly elastically deformed when the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd in view of the coefficient article and Dahl as applied to claim 7 above, and further in view of the article entitled NuSil Technology Introduces Fluorosilicone Elastomer for Medical .
Floyd in view of Dahl and the coefficient article discloses the electrical lead of claim 7, but does not expressly disclose that the second elastic polymer is a fluorosilicone and that the first elastic polymer is a liquid silicone rubber. However, the Combest article teaches that the seals of medical implants can be made from flurosilicone of medium durometers that resist swell (e.g., page 1 of the Combest article). That is, Combest teaches that the second elastic polymer can be made from fluorosilicone. The LSR article teaches that LSR is very versatile in the elastomer industry including medical devices (e.g., first paragraph on page 1 and first paragraph on page 2 of the LSR article). Accordingly, one of ordinary skill in the art would have recognized the benefits of making the first elastic polymer of Floyd in view of Dahl and the coefficient article’s strain relief sleeve from a liquid silicone rubber in view of the teachings of the LSR article. Consequently, it would have been obvious to one of ordinary skill in the art to form the first elastic polymer of Floyd in view of Dahl and the coefficient article’s strain relief sleeve from a liquid silicone rubber in order to save time in making the same and save money in labor costs as taught by the LSR article.
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd as applied to claim 1 above, and further in view of US Patent Application Publication No. 2010/0137928 to Duncan et al. (hereinafter referred to as “Duncan”).
With respect to claim 9, Floyd discloses the electrical lead of claim 1, but does not expressly disclose that the strain relief portion includes at least one grip point. However, Duncan, in a related art: implantable lead, teaches that the connector 12 
As to claim 10, Floyd discloses the electrical lead of claim 1, does not expressly disclose that the strain relief portion further includes a reinforcement structure disposed along and within the strain relief portion. Duncan teaches that a reinforcing structure 312 is wrapped around conductors 22, 24, 26 disposed along and within the strain relief portion 326 (see Fig. 18A and paragraphs [0078]: wires 22, 24, 26 are provided with a thin, strong, high dielectric strength insulation covering, [0126]: insulating sleeve 312 surrounds wires 22, 24, 26). Accordingly, one of ordinary skill in the art would have recognized the benefits of adding a thin, strong, dielectric strength insulation covering or reinforcement structure disposed along and within the strain relief sleeve in view of the teachings of Duncan. Consequently, in order to add more strength to the medical lead, one of ordinary skill in the art would have modified the electrical lead to add a thin, strong, high dielectric strength insulation covering to cover the conductors within the 
With respect to claim 12, Floyd discloses the electrical lead of claim 1, but does not expressly disclose that the electrical lead is a low-profile IS-1 connector per ISO 5841-3:2013. However, Duncan teaches that the connector between the medical lead and the implantable control system can be an IS-1 connector (e.g., paragraph [0037] of Duncan). Accordingly, one of ordinary skill in the art would have recognized the benefits of an IS-1 connector connecting the medical lead with an implanted header in view of the teachings of Duncan. Consequently, one of ordinary skill in the art would have modified the electrical lead of Floyd to have an IS-1 connector as such were known to those skilled in the art as taught by Duncan, and because the combination would have yielded predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd as applied to claim 1 above, and further in view of Ries and the Jehbco Silicones article.
With respect to claim 11, Floyd discloses the electrical lead of claim 1, but does not expressly disclose that the strain relief portion further includes a reinforcement structure extending along a portion of an exterior surface of the strain relief portion, the reinforcement structure formed of a third elastic polymer, wherein a hardness of the third elastic polymer is greater than a hardness of the first elastic polymer. However, Ries teaches that an upsizing sleeve or lead boot 100 made from a polymer and having a sealing portion 104/106 adapted to sealing engage with connector port of a device such as a pacemaker or defibrillator (e.g., Fig. 2A, 100 and paragraphs [0053]-[0054] of 
	The electrical lead of Floyd in view of Ries differs from the claimed invention in that the hardness of the reinforcement structure and the hardness of the strain relief portion are not expressly taught. However, the Jehbco Silicones article teaches that silicone extrusions are used in medical grade tubing and that those skilled in the art know that applications requirements have to be closely matched to silicone properties including one of the most important properties: hardness or “durometer”, that silicones are measured for hardness to the ASTM 2240 standard where 25 Duro Shore A is easily compressed and 80 A is much harder to compress (first and last three paragraphs of Jehbco Silicones). Since the reinforcement member is to strengthen the lead body including the strain relief and seal portion, one of ordinary skill in the art would have modified the electrical lead of Floyd in view of Ries so that the hardness of the reinforcement member (third elastic polymer) is greater than the hardness of the first .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ries in view of Jehbco Silicones.
Ries discloses the electrical lead of claim 19, but does not expressly disclose that a hardness of the first elastic polymer is greater than a hardness of the second elastic polymer. However, the Jehbco Silicones article teaches that silicone extrusions are used in medical grade tubing and that those skilled in the art know that applications requirements have to be closely matched to silicone properties including one of the most important properties: hardness or “durometer”, that silicones are measured for hardness to the ASTM 2240 standard where 25 Duro Shore A is easily compressed and 80 A is much harder to compress (first and last three paragraphs of Jehbco Silicones). Since the reinforcement member is to strengthen the lead body including the strain relief and seal portion, one of ordinary skill in the art would have modified the electrical lead of Ries so that the hardness of the reinforcement member (third elastic polymer) is greater than the hardness of the first elastic polymer of the strain relief portion, in the absence of criticality, as such is a well-known engineering expedient as taught by Jehbco Silicones and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Application Publication No. 2004/0049255 to Jain et al. is directed to a cardiac lead where a lead body with at least one electrode at the distal end and a lead boot 18 having a strain relief member 28 and sealing portions 22, 26 (e.g., Fig. 1 and paragraphs [0016]-[0017] of Jain).
US Patent No. 5,75,814 to Giele et al. is directed to a body-implantable lead with an anchoring sleeve 20 made from silicone rubber at the proximal end of the lead with a molded seal and strain relief collar 102 (e.g., Fig. 1 and Fig. 6).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792